Citation Nr: 1442667	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  05-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic bronchitis, to include as a result of the asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971 and February 1984 to January 2002.  The Veteran also served in a reserve component of the military from November 1976 to September 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which RO denied, in part, the Veteran's claim of entitlement to service connection for bronchitis.  The Veteran filed a notice of disagreement in February 2004.  The RO furnished the Veteran a statement of the case in May 2005.  The Veteran filed a substantive appeal (VA Form 9) in June 2005, which specifically limited his appeal to the bronchitis claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The service treatment records show that the Veteran was exposed to asbestos in January 1992 while on active duty.  In October 2003, the Veteran underwent a VA examination.  The examiner noted the Veteran's in-service asbestos exposure and diagnosed chronic bronchitis.  However, the examiner failed to provide an opinion as to whether the Veteran's chronic bronchitis is related to his in-service asbestos exposure.  The Board notes that VA guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure.  See VA Adjudication Procedure Manual M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29; see also in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  As the VA has not determined the relationship between the Veteran's chronic bronchitis and asbestos exposure, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his currently diagnosed chronic bronchitis.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA respiratory (pulmonary) examination by appropriately qualified medical personnel for the purpose of determining the nature and etiology of the Veteran's chronic bronchitis.  The complete medical history of the disorder should be obtained.  All necessary studies and tests deemed appropriate by the examiner should be performed.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.

The examiner is requested to specifically address the following: Is the Veteran's chronic bronchitis causally related to the conceded asbestos exposure incurred by the Veteran in January 1992 during his active duty service? 

The rationale for each opinion expressed is to be fully explained with a complete discussion of the lay and medical evidence of record and with the use of sound medical principles, which may reasonably illuminate the medical analysis in the study of this case.

2. After completing the above, and any additional development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



